                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA                )
                                        )
               v.                       )                  1:10CR224-1
                                        )
TORRIEZ LAMAR BAILEY                    )

                               MEMORANDUM OPINION

       This case returned to this court on the Government’s motion

for remand from the Fourth Circuit Court of Appeals, before

decision, following supplemental briefing ordered by that court

sua sponte as to whether the five-year term of supervised release

imposed upon revocation violated 18 U.S.C. § 3583(b)(1).                          On

remand, this court issued an order detailing its analysis of why

it believed its sentence was proper –- namely, that the statute

for    Bailey’s     count     of    conviction,    21    U.S.C.    § 841(b)(1)(B),

expressly exempted § 3583(b)(1)’s limitations -- and invited the

parties’ views.         (Doc. 91.)      Both parties complied.          (Docs. 92,

93.)    On July 28, 2020, following a sentencing hearing limited to

the issue of the term of supervision to be imposed, the court

ordered    a   period    of    36    months   –-   but   only     because   it   felt

constrained to follow what it believes is an error in the Fourth

Circuit case law that has persisted despite Congress’s amendment

in the applicable statute.            The purpose of this memorandum opinion

is to explain the court’s analysis in the hopes that the case law

in this circuit will be corrected.




        Case 1:10-cr-00224-TDS Document 98 Filed 08/03/20 Page 1 of 14
I.     BACKGROUND

       The indictment charged Defendant Torriez Lamar Bailey with

possession with intent to distribute 116.4 grams of a mixture and

substance containing a detectable amount of cocaine base on June

24, 2010, in violation of 21 U.S.C. § 841(a)(1).                           (Doc. 7.)

Bailey pleaded guilty and was sentenced to 60 months imprisonment

and 5 years of supervised release pursuant to § 841(b)(1)(A).

(Doc. 15.)        Following a successful motion to vacate based on the

subsequent Fair Sentencing Act, Bailey was sentenced under 21

U.S.C. § 841(b)(1)(B), a Class B felony,1 to 54 months imprisonment

and 5 years of supervised release.          (Doc. 45.)

       On August 10, 2018, the United States Probation Office filed

a petition for revocation of Bailey’s supervision because he had

been arrested and charged with drug trafficking and had tested

positive on several occasions for use of cocaine.                   (Doc. 51.)       On

November 1, 2018, following four separate days of hearings, the

court     found    that    Bailey   violated    his     supervision        by   again

trafficking drugs and using cocaine.                   (Doc. 71.)          The court

calculated        the   guidelines,   noting    that     up    to    3     years     of

imprisonment       could   be   imposed.       (Doc.    79    at    35.)        As   to

supervision, the probation officer noted that the maximum term of



1
    See 18 U.S.C. § 3559(a)(2).


                                        2




         Case 1:10-cr-00224-TDS Document 98 Filed 08/03/20 Page 2 of 14
supervision was life,2 but the court noted its intention not to

impose more than 60 months in any event.              (Id. at 35-36.)     No

party disagreed with the court’s calculations of the guidelines.

(Id. at 36.)       Following argument, the court sentenced Bailey to

24 months of imprisonment and re-imposed five years of supervision.

(Id. at 42.)

       On appeal, Bailey filed an Anders brief, indicating that no

error had been identified.3         However, the Fourth Circuit ordered

supplemental briefing to address this single question:

       whether the district court plainly erred in imposing 60
       months of supervised release, in light of Bailey’s
       conviction   and   sentence  pursuant   to   21   U.S.C.
       § 841(b)(1)(B) (2012). See 18 U.S.C. § 3583(h) (2012);
       United States v. Dawson, 587 F.3d 640, 648 n.5 (4th Cir.
       2009).

United States v. Bailey, No. 18-4854, Order, Doc. 17, at 1–2 (May

20, 2019).      Bailey argued that the district court “plainly erred

by imposing 60 months of supervised release under [the Fourth

Circuit’s] holding in United States v. Dawson, 587 F.3d 640, 648

n.5 (4th Cir. 2009).”       Bailey, No. 18-4854, Supplemental Brief of

Appellant, Doc. 21, at 1-2 (June 11, 2019).           The Government moved


2
  The Probation Officer stated that the minimum term of supervision under
§ 841(b)(1)(A), Bailey’s original statute of conviction, was 5 years.
(Doc. 79 at 35–36.) However, because Bailey had been resentenced under
the Fair Sentencing Act, his drug amount of 116.4 grams of cocaine base
put him under § 841(b)(1)(B), which required a term of supervision “of
at least 4 years” and a maximum of life. 21 U.S.C. § 841(b)(1)(B).
3   Anders v. California, 386 U.S. 738 (1967).

                                       3




         Case 1:10-cr-00224-TDS Document 98 Filed 08/03/20 Page 3 of 14
to suspend briefing and to remand for resentencing “in light of

Dawson.”     Bailey, No. 18-4854, Motion to Suspend Briefing and

Remand for Resentencing, Doc. 28, at 2-3 (July 2, 2019).                    The case

was remanded to this court.

     Prior to sentencing, this court issued a memorandum order

setting out its analysis as to why the maximum term of supervision

that could be imposed upon revocation for Bailey’s § 841(b)(1)(B)

offense was not more than life.               (Doc. 91.)         Bailey filed a

response    contending   that    the    court    was    bound    by   the    Fourth

Circuit’s decision in Dawson, as suggested by the Fourth Circuit’s

order on supplemental briefing.          (Doc. 92.)         The Government filed

a response essentially agreeing with the court.                 (Doc. 93.)

     At the sentencing rehearing on July 28, 2020, the court heard

from all parties, who agreed that the only issue on remand was the

proper term of supervision to be imposed.              The court expressed its

view that, while it believed the statements in Dawson relating to

the term of supervision may be dicta, the decision was nevertheless

reported.    Moreover, the Fourth Circuit suggested sua sponte that

the court had erred, and it remanded the case in light of its

identification of the error.           In this unique posture, this court

considered    itself     bound    by        Dawson     and     constrained      its

determination    accordingly.          However,      this    issue    has    arisen

repeatedly in the case law –- indeed, it arose here on an Anders


                                        4




      Case 1:10-cr-00224-TDS Document 98 Filed 08/03/20 Page 4 of 14
brief –- and should be clarified and corrected by the Fourth

Circuit.

II.   ANALYSIS

      In   Dawson,   the   Fourth    Circuit   vacated   the   defendant’s

sentence because the Government violated its promise in the plea

agreement to recommend a two-level minor participant reduction.

Dawson, 587 F.3d at 647-48.         The Fourth Circuit remanded the case

for resentencing.     In a footnote following the holding, the court

stated, “We also note the district court erred by imposing a period

of supervised release in excess of five years.”           Id. at 648 n.5.

The court observed that while 21 U.S.C. § 841(b)(1)(B) provides

for a term of supervision of “at least four years,” 18 U.S.C.

§ 3583(b)(1) provides for a maximum term of supervision of 5 years

for a Class B felony.        Id.      For support, the court cited its

decision in United States v. Good, 25 F.3d 218, 221 (4th Cir.

1994), quoting it for this proposition:           “Although there is no

maximum period of supervised release expressed in the statutory

language of 21 U.S.C. § 841(b)(1)(B), . . . the maximum period of

supervised release for a first offender found guilty of this Class

B felony is five years.”     Id.     What the court did not note, perhaps

because the parties may not have briefed it, was that Good had

been superseded subsequently by changes to § 841(b)(1)(B).

      Section 3583 provides that “[e]xcept as otherwise provided,


                                      5




       Case 1:10-cr-00224-TDS Document 98 Filed 08/03/20 Page 5 of 14
the authorized terms of supervised release are . . . for a Class

A or Class B felony, not more than five years.”                               18 U.S.C.

§ 3583(b)(1).       At its enactment and at the time of the Good case,

§ 841(b)(1)(B)      provided      simply       that    the    period   of    supervised

release shall be at least four years.                        See Comprehensive Drug

Abuse Prevention and Control Act of 1970, Pub. L. 91–513, Title

II, § 401, 84 Stat. 1236, 1260 (1970).                 A circuit split developed:

the Fourth and Fifth Circuits read § 841(b)(1) and § 3583(b)

together, such that § 3583(b) was read to restrict the maximum

term of supervised release.           See United States v. Good, 25 F.3d

218, 221 (4th Cir. 1994); United States v. Kelly, 974 F.2d 22, 24

(5th Cir. 1992).       The Second and Ninth Circuits held that § 841

controlled and § 3583 did not apply, such that the maximum term of

supervision was life.         United States v. Mora, 22 F.3d 409, 412 (2d

Cir. 1994); United States v. Sanclemente–Bejarano, 861 F.2d 206,

209 (9th Cir. 1988) (per curiam).

     Congress resolved any ambiguity in 2002 when it amended

§ 841(b)(1)(B), to read: “Notwithstanding section 3583 of title

18, any sentence imposed under this subparagraph shall, in the

absence of such a prior conviction, include a term of supervised

release   of   at    least    4    years       in     addition   to    such      term   of

imprisonment . . .       .”       21st     Century        Department        of   Justice

Appropriations Authorization Act, Pub. L. 107–273, § 3005, 116


                                           6




      Case 1:10-cr-00224-TDS Document 98 Filed 08/03/20 Page 6 of 14
Stat. 1758, 1805 (2002) (emphasis added).                     Circuit courts now

agree that the limits of § 3583 do not apply to a § 841(b)(1)(B)

offense.     See United States v. Barber, 727 F. App’x 886, 887–88

(7th Cir. 2018) (citing United States v. Jones, 774 F.3d 399, 402

(7th Cir. 2014))        (noting that the statutory maximum term                       of

supervised release upon revocation under § 841(b)(1)(B) is life);

United States v. Milner, 688 F. App’x 854, 855 (11th Cir. 2017)

(per   curiam)     (upholding      reimposed        supervision      term   of   life,

stating,     “In    this     case,    the        maximum     term    authorized       by

[§ 841(b)(1)(B)] is life, which [the defendant] concedes.”); United

States v. Brown, 676 F.3d 1138, 1140 (8th Cir. 2012) (finding in

revocation sentencing that the terms of § 841 “trump the general

terms of supervised release provided in § 3583(b)”); United States

v. Handley, 678 F.3d 1185, 1189 (10th Cir. 2012) (finding upon

revocation    that    “the    maximum       terms    of    supervised    release      in

§ 3583(b) do not apply to drug offenses under 21 U.S.C. § 841” and

that “under the plain language of § 841(b)(1)(B) . . . the maximum

term of supervised release is life”); United States v. Jackson,

559 F.3d 368, 370 (5th Cir. 2009) (noting that the maximum set out

in § 3583(b) applicable during initial sentencing for a drug

offense    under     § 841   has     been       “abrogated    by    statute”     as   to

revocation sentences); see also United States v. Campos, 922 F.3d

686, 688 (5th Cir. 2019) (recognizing in revocation proceeding


                                            7




       Case 1:10-cr-00224-TDS Document 98 Filed 08/03/20 Page 7 of 14
that    the   maximum      term    of    supervised         release     authorized    by

§ 841(b)(1)(B) “is a life term”).4

       United     States      v.   Good          involved    a     conviction     under

§ 841(b)(1)(B) and was decided in 1994, before § 841(b)(1)(B) was

amended.      25 F.3d at 220.        Based on the language of § 841 at the

time, the court declined to follow the Ninth Circuit’s decision in

Sanclemente–Bejarano and held that § 3583’s limitation of five

years of supervised release applied.                  Id. at 221.       However, when

Dawson was decided, in 2009, § 841(b)(1)(B) had been amended to

include the express proviso that “[n]otwithstanding section 3583

of Title 18,” the term of supervision was “at least four years.”

21 U.S.C. § 841(b)(1)(B).            Instead of citing to this provision,

the Dawson court relied on § 3583 and Good.                      See Dawson, 587 F.3d

at 648 n.5.

       Footnote 5 of Dawson continues to be followed in this circuit,

usually with minimal analysis of the issue.                   See Kearney v. United

States, No. 5:16-CR-7-IBO, No. 5:18-CV-104-BO, 2018 WL 4494094

(E.D.N.C.       Sept.   19,    2018)     (citing       Dawson      in   finding   that

defendant’s      ten-year     term      of   supervised       release     pursuant    to

§ 841(b)(1)(B) was erroneous); Blanks v. United States, Nos. 7:04-


4 See also United States v. Hermosillo, 622 F. App’x 680, 681–82                     (9th
Cir. 2015) (on direct appeal of an initial sentence, deciding that                   past
caselaw interpreting § 841(b)(1)(C) as “authoriz[ing] a maximum                      life
term of supervised release” likewise applies to § 841(b)(1)(B),                      thus
“overrid[ing] the shorter maximum terms authorized by § 3583(b)”).

                                             8




        Case 1:10-cr-00224-TDS Document 98 Filed 08/03/20 Page 8 of 14
CR-76-FL-1, 7:12-CV-238-FL, 2014 WL 229308, at *2 (E.D.N.C. Jan.

21, 2014) (citing Dawson for the proposition that, pursuant to 21

U.S.C.    § 841(b)(1)(B)     and    § 3583(b)(1),      the   minimum      term   of

supervised release is four years and the maximum term of supervised

release is five years); Wilder v. United States, Nos. 5:09-CR-207-

FL-1; 5:11-CV-771-FL, 2014 WL 220758, at *3 (E.D.N.C. Jan. 21,

2014) (applying Dawson to a § 841(b)(1)(A) conviction and finding

that both the minimum and maximum term of supervised release is

five years); Richardson v. United States, Nos. 5:09-CR-209-FL,

5:12-CV-320-FL, 2014 WL 220734, at *3 (E.D.N.C. Jan. 21, 2014)

(same as Blanks).         See also United States v. Fair, 616 F. App’x

549, 552 (4th Cir. 2015) (per curiam) (citing Good in finding that

district     court   erred   in    sentencing   defendant       to    a   term   of

supervised      release     in    excess   of   five    years        pursuant    to

§ 841(b)(1)(B))); United States v. Smith, 630 F. App’x 193, 194

(4th Cir. 2015) (per curiam) (relying upon Good to note that a

Class B felony subjects a defendant “to a term of supervised

release not to exceed five years”).

     To complicate matters, in United States v. Pratt, the Fourth

Circuit rejected an argument that § 3583 applied in a conviction

involving § 841(b)(1)(C).           239 F.3d 640 (4th Cir. 2001).                The

court did so, however, not because § 841(b)(1)(C) also contains

the proviso “[n]otwithstanding section 3583 of Title 18,” but


                                       9




         Case 1:10-cr-00224-TDS Document 98 Filed 08/03/20 Page 9 of 14
because “[i]f we were to hold that § 3583's three-year maximum

term of supervised release applied to [the defendant’s] sentence,

we would render § 841(b)(1)(C)'s use of the words “at least three

years” superfluous.      Id. at 648 (emphasis in original).             The court

cited Good only for the proposition that “[b]y including the words

‘except as otherwise provided’ this statute [§ 3583] creates an

exception for those special statutes, such as the drug offenses,

which carry their own mandatory minimum periods of supervised

release.”    Id. at 647.    The narrow holding of Pratt is that “where

a statute's mandatory minimum term of supervised release is the

same as, or exceeds, § 3583's maximum terms, § 3583's maximum terms

do not apply.”      Id. at 648.     Notably, however, the Fourth Circuit

rejected    the    defendant’s    argument      that   the   district     court’s

imposition of five years of supervision upon revocation -– which

exceeds § 3583(b)(1)’s limit of three years -- was error.                  Id.

     In    summary,    under     current   Fourth      Circuit   case     law,   a

supervised release sentence upon revocation under § 841(b)(1)(C)

can run as high as life, while under Dawson and Good a sentence

under § 841(b)(1)(B) for a more serious drug offense can only run

as high as five years.           There is no indication that Congress

intended    this    anomalous    result    in   amending     § 841   in   2002. 5



5
  This is especially so in light of the fact that circuit courts have
held that the supervised release terms in subsections (A) and (C) of

                                      10




      Case 1:10-cr-00224-TDS Document 98 Filed 08/03/20 Page 10 of 14
Rather, it would appear that Good and Dawson have been superseded

by   the   2002    amendments   to   § 841(b)(1),   and   that   the    Fourth

Circuit’s approach in Pratt is more consistent with the court

finding that a maximum term of supervision for Bailey is life.

Under that analysis, the five-year term of supervision this court

imposed    at     Bailey’s   sentencing    for   the   supervised      release

revocation was lawful, despite the Fourth Circuit’s sua sponte

suggestion of error.

      In United States v. Jackson, 62 F. Supp. 3d 509, 514 (E.D.

Va. 2014), the district court found that the maximum term of

supervision upon revocation under § 841(b)(1)(B) is life.                  One

might think that this decision, which appears correct, would have

been persuasive as to subsequent cases.          It is to this court.      But

in this case the Fourth Circuit sua sponte questioned the length

of the supervision sentence and remanded this case without any

mention of Jackson or its analysis.

      As this court noted at sentencing, it would have imposed more



§ 841(b)(1), which both contain the “[n]otwithstanding section 3583 of
Title 18” proviso, override the supervised release ranges provided in
§ 3583. See, e.g., United States v. James, 784 F. App’x 801, 802 (D.C.
Cir. 2019) (per curiam); United States v. Roebuck, 761 F. App’x 98, 102
(3d Cir. 2019); United States v. Brooks, 889 F.3d 95, 99–100 (2d Cir.
2018) (per curiam) (“We have interpreted the presence of a mandatory
minimum term” of supervised release in 21 U.S.C. § 841(b), without a
maximum, to allow the district court to impose up to a lifetime
supervised release notwithstanding the limits of section 3583(b).”);
United States v. Martínez-Pomales, 625 F. App’x 10, 11-12 (1st Cir.
2015).

                                      11




      Case 1:10-cr-00224-TDS Document 98 Filed 08/03/20 Page 11 of 14
than   the   three    years   of   supervision        that     § 3583(b)(1)     would

proscribe.     Bailey has multiple prior convictions and arrests for

drug-related     offenses:      felony        possession       of   cocaine     (2006

conviction);    felony    possession      of     cocaine       (2006   conviction);

felony possession with intent to sell or deliver cocaine (2005

arrest); felony possession with intent to sell or deliver (2008

arrest); felony possession with intent to manufacture, sell and

deliver cocaine (2009 arrest); felony possession of cocaine (2009

arrest);     felony   possession       with    intent     to    sell   and    deliver

counterfeit controlled substance (2010 arrest).                     (Doc. 53 ¶¶ 24,

25, 29, 30, 33, 34, and 36.)        His underlying offense in the present

case was for trafficking 116.4 grams of cocaine base.                        (Doc. 15

(2011 judgment).)       Most importantly, his supervision was revoked

in the present case for continued drug trafficking, this time

involving cocaine and heroin, from his residence and which occurred

in   2018,   during    the    fourth    year     of   a    five-year     period    of

supervision.     (Doc. 79 at 32.)         He also admitted to cocaine use

and positive drug tests over a two-year period from 2016-18 (years

two and three of his supervision).              (Id. at 29.)        Prior to and at

the hearings on revocation, Bailey offered conflicting excuses for

the drugs, first blaming his brother, then blaming his girlfriend

and her son.      (Id. at 31-32.)         This history demonstrates that,

even assuming Bailey was free from distributing drugs for three


                                        12




       Case 1:10-cr-00224-TDS Document 98 Filed 08/03/20 Page 12 of 14
years following his release from prison, he nevertheless was using

within two years of his release and returned to drug trafficking

(here cocaine and heroin) in the fourth year.             His continued

criminal conduct is consistent with an extensive history of the

same and warrants a sufficient supervision sentence for deterrence

and to protect the public.

     The court permitted Bailey to allocute again on his remand

hearing, which occurred after he had served his 24-month sentence

on revocation.    Bailey professed he had changed his ways, moved

out of state, and was working toward becoming employed as a truck

driver.   Under the authority of Pepper v. United States, 562 U.S.

476 (2011), the court indicated it would take these mitigating

factors into account and determined that, while giving credit for

these changes, it would nevertheless have sentenced him to four

years of supervision had the court felt it was not bound by Dawson,

particularly given the Fourth Circuit’s sua sponte identification

of the issue and remand.

III. CONCLUSION

     For the reasons set forth above, and particularly because in

this case the Fourth Circuit questioned the sentence sua sponte

and remanded the case, the court considered itself constrained to

impose a sentence of three years of supervision based on what

appears to be erroneous circuit law as to the maximum term of


                                   13




     Case 1:10-cr-00224-TDS Document 98 Filed 08/03/20 Page 13 of 14
supervision that can be imposed on revocation for an offense under

21 U.S.C. § 841(b)(1)(B).     Dawson’s apparently incorrect statement

of the law should be corrected.6




                                     /s/ Thomas D. Schroeder
                                  United States District Judge

August 3, 2020




6
   This is not an isolated occurrence.       At the remand hearing, the
Government advised the court that since the remand order in the present
case, yet another case was remanded to this district on the same grounds.

                                    14




      Case 1:10-cr-00224-TDS Document 98 Filed 08/03/20 Page 14 of 14
